Citation Nr: 1138113	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-10 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for posttraumatic degenerative joint disease of the right acromioclavicular joint (right shoulder disability).

3.  Entitlement to an initial compensable rating for tinea cruris with tinea unguium and tinea pedis (skin disability).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for bilateral hearing loss.  The RO also granted service connection for a right shoulder disability and assigned a 10 percent rating effective August 30, 2006; and granted service connection for a skin disability and assigned a 0 percent (noncompensable) rating effective August 30, 2006.

A Travel Board hearing was held in April 2011 with the Veteran in Chicago, Illinois, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  The Veteran's posttraumatic degenerative joint disease of the right acromioclavicular joint is manifested by at least 170 degrees of forward flexion and abduction, and at least 80 degrees of internal and external rotation.

2.  The Veteran's tinea cruris with tinea unguium and tinea pedis affects 4 percent of his body, results in itching, burning, and redness of the skin, and requires adjustments to the Veteran's daily activities. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for posttraumatic degenerative joint disease of the right acromioclavicular joint have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).

2.  The criteria for an initial 10 percent rating for tinea cruris with tinea unguium and tinea pedis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 4.1, 4.7, 4.118, Diagnostic Code 7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in October 2006 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

In the Veteran's June 2007 notice of disagreement (NOD), he took issue with the initial disability ratings assigned and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a February 2009 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA treatment records, VA authorized examination reports, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's right shoulder and skin disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

B.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

1.  Right Shoulder Disability

The Veteran's right shoulder is considered his major upper extremity as the evidence shows he is right handed.

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 5010, which provides that traumatic arthritis shall be rated under Diagnostic Code 5003 for degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.

The normal range of motion of the shoulder is 180 degrees of forward elevation (flexion) and abduction, and 90 degrees of external and internal rotation. 38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5201, a 20 percent rating is assigned when motion of the major arm is limited to shoulder level.  A 30 percent rating is assigned when motion of the major arm is limited to midway between the side and shoulder level.  A 40 percent rating is assigned when motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Board has also considered other Diagnostic Codes pertaining to disabilities of the shoulder.  However, the evidence during the period on appeal does not reflect findings of ankylosis of the scapulohumeral articulation (Diagnostic Code 5200), impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).  Therefore, they are not applicable to the Veteran's claim and will not be discussed.

The Veteran was afforded a VA examination in March 2007.  He complained of popping and stiffness.  He denied any weakness or loss of motion.  He had increased symptoms in cold weather, specifically stiffness and temporary limitation of motion.  He denied any constitutional symptoms of inflammatory arthritis.  He avoided sports that required throwing.  The Veteran worked as a welder foreman and denied any effects on his occupation.  On examination, motor strength was 5/5.  The Veteran demonstrated 180 degrees of forward flexion and abduction, with the onset of pain at the terminal limits.  External rotation was 85 degrees, and internal rotation was 80 degrees.  Range of motion findings represented both active and passive motion.  There was some crepitus, and additional pain following repetitive motion.  The examiner further stated that he could not assess additional limitation of motion due to flare-ups or symptoms such as pain and fatigue without resorting to speculation.  X-rays revealed degenerative changes of the acromioclavicular joint.

VA treatment records dated March 2009 show the Veteran reported right shoulder fatigue.  He was unable to do overhead work, and there was pain if he kept his arm up for a long time.  He could not swing his arm.

The Veteran was afforded an additional VA examination in June 2009.  He reported intermittent anterior/superior shoulder pain on a daily basis, up to 5/10 in severity.  Pain was exacerbated by overhead work.  He had intermittent stiffness and mechanical symptoms.  He denied any instability, weakness, or nocturnal wakening.  His condition mildly affected activities of daily living, such as difficulty combing his hair.  He was employed as an ironworker, and experienced shoulder pain at work.  This did not compromise his job performance and did not result in absenteeism.  His symptoms fluctuated but he denied any flare-ups.  On examination, there was mild prominence of the distal clavicle.  There was no muscle atrophy or inflammation.  The acromioclavicular joint and biceps tendon were tender.  The Veteran demonstrated 170 degrees of forward flexion and abduction, with pain at the end range of abduction.  External rotation was 85 degrees, and internal rotation was 80 degrees.  Range of motion findings represented both active and passive motion.  There was no significant change following repetitive motion.  Weakness, lack of endurance, and incoordination were not factors in range of motion testing.  Impingement tests were negative.  Strength was 5/5.  Sensation was preserved.  Ankylosis was not present.  The examiner noted that the Veteran's anterior shoulder pain was caused by biceps tendonitis, which was unlikely to be related to his shoulder injury.  However, the examiner did not distinguish which physical findings, if any, were attributable to biceps tendonitis.

The Veteran testified at a Travel Board hearing in April 2011.  He stated that he experienced some popping and locking with the shoulder.  Lifting also caused discomfort.  He could not completely lift things overhead.  His condition sometimes interfered with sleep, and was aggravated by cold weather.  He was previously prescribed a brace, but was told that it was not effective.  In his capacity as a welder, he avoided doing any overhead welding.  Daily activities involving overhead motions were also limited.  He treated his condition with Ibuprofen.

Based on the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected right shoulder condition is not warranted.  

Initially, the Board notes that the June 2009 VA examiner diagnosed biceps tendonitis, which was unrelated to the Veteran's service-connected shoulder disability.  However, no distinction was made between the effects of the two conditions.  The relevant case law has directed that when it is not possible to distinguish or discern the effects of a nonservice-connected disorder from a service-connected one, VA must attribute such effects to the service-connected disorder.  See Howell v. Nicholson, 19 Vet. App. 535 (2005); Mittleider v. West, 11 Vet. App. 181 (1998).

A higher disability rating under Diagnostic Codes 5010 and 5003 requires x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The evidence of record does not demonstrate these findings.

Similarly, under Diagnostic Code 5201, a 20 percent rating is assigned when motion of the major arm is limited to shoulder level.  During the Veteran's VA examinations, he demonstrated at least 170 degrees of forward flexion and abduction, and at least 80 degrees of internal and external rotation, even when accounting for limitation based on pain or fatigue.  This indicates a level of function well above that contemplated by a higher 20 percent rating.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as shoulder pain and fatigue.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the objective medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

2.  Skin Disability

The Board notes that VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, the amendment is effective for claims filed on and after October 23, 2008, and therefore the revised criteria are not for application in this appeal.

The Veteran is currently assigned a noncompensable rating under Diagnostic Code 7813, which provides that dermatophytosis shall be rated as dermatitis under Diagnostic Code 7806, or as scars under Diagnostic Codes 7801-7805, depending on the predominant disability.  As the evidence below demonstrates, the Veteran's skin disability does not result in scarring or disfigurement, therefore Diagnostic Codes 7801-7805 are not applicable.  

Under Diagnostic Code 7806, a 0 percent rating will be assigned where less than 5 percent of the entire body, or less than 5 percent of exposed areas, are affected; and no more than topical therapy was required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806.

A 10 percent rating is assigned when the condition affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent of exposed areas; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  Id.

A 30 percent rating is assigned when the condition affects 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas; or systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent rating is assigned when the condition affects more than 40 percent of the entire body, or more than 40 percent of exposed areas; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  Id.

The Veteran was afforded a VA examination in March 2007.  He reported that his rash was constant, but worse during the summer.  His symptoms including itching, burning, and cracking of the skin.  He treated his condition with Hydrocortisone as needed.  This provided partial relief.  He selected clothes that avoided irritation by friction.  On examination, there was an extensive erythematous patch on the inner left thigh extending to the groin.  There was also a small area of involvement in the right inguinal area.  There was sole and web scaling of the feet, with several toenails demonstrating onycholysis and subungal debris.  No exposed areas were affected.  The total body area affected was 4 percent.  There was no scarring or disfigurement.

VA treatment records dated March 2009 show complains of redness, itching, and burning on the leg.  The Veteran treated this with Clotrimazole cream, which resolved the rash but did not prevent it from reoccurring.

The Veteran was afforded an additional VA examination in May 2009.  The Veteran again reported that his rash was constant, but worse during the summer.  His symptoms including itching and burning.  In the last 2 months, there was increased activity on his feet.  He treated his condition with topical Clotrimazole, which provided minimal relief.  He again indicated that his condition was exacerbated by clothes rubbing against the affected areas, and he selected clothes to avoid irritation by friction.  On examination, there was extensive scaling and discoloration on the bilateral thighs that extended into the groin, greater on the left.  The right inguinal area also had a small area of involvement.  There was extensive sole erythema and scaling on the feet, extending to the toes.  Several toenails demonstrated onycholysis and subungal debris.  No exposed areas were involved.  The total body area affected was 4 percent.

The Veteran testified at a Travel Board hearing in April 2011.  He stated that his condition affected his thighs, buttocks and feet.  His symptoms included itching, redness, burning, and some swelling.  There was an occasional light discharge.  He also had some cracking of the skin on his feet.  It was less active in the winter and worse in the summer.  He treated his condition with two topical creams.  He made sure to wash his clothes separately from his wife's laundry.  His medication also turned some of his white clothes yellow, and he went through underwear very quickly.  Swimming also exacerbated his condition.

Based on the evidence of record, the Board finds that a 10 percent rating is warranted for the Veteran's skin disability.  Initially, the Board notes that the Veteran has not been treated with corticosteroids or other systemic therapies, therefore the rating criteria pertaining to those treatments are not applicable.  Nonetheless, a 10 percent rating is assigned when the condition affects at least 5 percent, but less than 20 percent, of the entire body.  In this case, both VA examinations indicated that only 4 percent of the Veteran's body was affected.  However, the Veteran also reported several effects on his daily activities.  He had to select clothes to minimize irritation by friction, and had to wash his clothes separately from his wife's clothes.  He also testified that he went through underwear much faster than normal, and that his medications could discolor some of his clothing.  Therefore, while the specific rating criteria for a 10 percent rating have not been met, the Board finds that the Veteran's skin disability, which affects 4 percent of total body area and has a noticeable effect on daily activities, results in an overall disability picture consistent with a 10 percent rating throughout the period on appeal.

A higher 30 percent rating is not warranted, however, as the Veteran's condition does not affect 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas, and is not treated with any systemic therapy.  Moreover, the effect on the Veteran's daily activities, such as dressing, is not significant enough to warrant a 30 percent rating.

As above, the Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as itching and burning, and is competent to report the effect of his condition on his daily activities.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

3.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's shoulder and skin disabilities with the established criteria found in the rating schedule for those conditions shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  There is no persuasive evidence in the record to indicate that these service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

An initial rating in excess of 10 percent for posttraumatic degenerative joint disease of the right acromioclavicular joint is denied.

An initial 10 percent rating for tinea cruris with tinea unguium and tinea pedis is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran served as a machinist's mate during service, and reported noise exposure from engine noise aboard his ship.  He is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).

The Veteran was afforded a VA examination in March 2007.  Based on a review of the claims file, a history provided by the Veteran, and a physical examination, the examiner diagnosed normal hearing through 2 kHz sloping moderate sensorineural hearing loss bilaterally.  However, she concluded that the Veteran's hearing loss was not related to service, as the Veteran had normal hearing at the time of his separation.

The Board notes that absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).   Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Here, the VA examiner relies on the Veteran's normal audiological findings at separation in concluding that his current hearing loss is not related to service.  In light of the cited case law and the VA opinion in this case, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's bilateral ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to the VA examiner who conducted the March 2007 VA audiological examination in this case.  Upon review, she should provide an opinion as to whether it is at least as likely as not that currently diagnosed hearing loss is the result of noise exposure in service.  The examiner should review the entire record, and provide a complete rationale for all opinions offered.  The examiner should also note that normal hearing at separation alone does not always preclude establishing service connection for hearing loss.

If the VA examiner is not available, the Veteran should be scheduled for another examination to provide an opinion as to whether it is at least as likely as not that currently diagnosed hearing loss is related to noise exposure in service.  All indicated tests and studies should be accomplished, and the examiner should comply with the instructions above, to include an opinion as to whether it is at least as likely as not that currently diagnosed hearing loss is related to noise exposure in service.  The examiner should also note that normal hearing at separation alone does not always preclude establishing service connection for hearing loss.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


